EXHIBIT WAFERGEN Exclusive Distribution Agreement This Exclusive Distribution Agreement (“Agreement”) is made and entered into as of , 200_ (“Effective Date”) by and between WaferGen Bio-Systems, Inc., a Nevada corporation with offices at 46531 Fremont Blvd., Fremont, CA94538 (“WaferGen”), and , a corporation with its principal place of business at (“Distributor”). Recitals Whereas, WaferGen has rights to license and distribute, and to sublicense others to license and distribute, the Products in the Territory (as those terms are defined below); and Whereas, WaferGen desires to have Distributor, and Distributor desires to, license, market and distribute the Products in the Territory pursuant to the terms and conditions of this Agreement. Now, Therefore, in consideration of the mutual representations, warranties, covenants and other terms and conditions contained herein, WaferGen and
